Title: From Thomas Jefferson to the First Magistrate of Each County, 20 January 1781
From: Jefferson, Thomas
To: First Magistrate of Each County



Sir
RICHMOND (In Council) January 20, 1781.

THE invasion of our country by the enemy at the close of the late session of Assembly, their pushing immediately to this place, the dispersion of the publick papers, which for the purpose  of saving them necessarily took place, and the injury done at the printing office, have been so many causes operating unfortunately to the delay of transmitting you the important act for supplying the army with clothes, provisions, and waggons, which I now enclose you. In the mean time, the days of execution are so far advanced that I am persuaded they must have passed over before it can be received in many counties. In this case, the only measure to be advised is, to adopt the earliest days possible. Could any legal scruples arise as to this, there would be no doubt that the ensuing Assembly influenced by the necessity which induced them to pass the act, would give their sanction to its execution, though at a later date than is prescribed. However the substance of the act is to procure supplies of beef, clothing, and waggons. The time of doing this is a circumstance only; and the principle is sound both in law and policy, that substance not circumstance is to be regarded. While we have so many foes in our bowels and environing us on every side, he is but a bad citizen who can entertain a doubt whether the law will justify him in saving his country, or who will scruple to risk himself in support of the spirit of a law where unavoidable accidents have prevented a literal compliance with it.
LET me exhort you therefore, sir, should this act come to hand so late as to prevent your proceeding to its execution by the time prescribed, to have it executed as early as possible. No man can say this will be an injury to him, because the times were affixed to compel an early compliance, the delay of which, some days, must rather be matter of indulgence.
PERSONS will be appointed to receive the waggons and appendages to be furnished by your county, who shall give you notice of the place of delivery in due time.
I have the honour to be, with great respect, sir, Your most obedient, and most humble servant,

Th: Jefferson

